DETAILED ACTION
	This Office action details a first action on the merits for the above referenced application No.  Claims 1-18, and 28-29 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or

(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Group I, claim(s) 1-18, drawn to a method of reacting a precursor compound with 18F-fluoride in the presence of TEMPO.
Group II, claim(s) 28-29, drawn to a cassette for carrying out the method as defined in claim 1.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-II lack unity of invention because even though the inventions of these groups require the technical feature of reacting a precursor compound in the presence of TEMPO and 18F-fluoride, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view Cesati et al. (US 2013/0064769 A1; published 14 Mar. 2013; see attached 892), in view of Engell et al. (US 2013/0274436 A1; published 17 Oct. 2013; see attached 892) for the reasons cited below.  

Election by Phone
During a telephone conversation with Jeff Vockrodt on 3 Nov. 2021 a provisional election was made to prosecute the invention of Group I, claims 1-18.  Affirmation of this election must 

Joint Inventors
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Rejoinder
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Priority
	This application is a 35 USC 371 National Stage filing of international application No. PCT/EP2019/058111 filed on 29 Mar. 2019, which claims benefit under 35 USC 119(a)-(d) to foreign application No. UK 1805253 filed on 29 Mar. 2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 29 Sep. 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-13, and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cesati et al. (US 2013/0064769 A1; published 14 Mar. 2013; see attached 892), in view of Engell et al. (US 2013/0274436 A1; published 17 Oct. 2013; see attached 892) and Scott et al. (Appl. Rad. Isot.; published 2009; see attached 892).

	Cesati et al. teach methods and apparatus for synthesizing imaging agents, and intermediates there of (see title).  Cesati et al. disclose the radiosynthesis of 18F-flurpiridaz 
    PNG
    media_image1.png
    131
    728
    media_image1.png
    Greyscale
 (see Fig. 1).  [18F]fluoride was retained within the cationic resin matrix.  The column was then washed with aqueous Et4NHCO3 with transfer to the reaction vessel.  The resulting solution was diluted with MeCN then concentrated to dryness using elevated temperature and reduced pressure.  The mixture of anhydrous [18F]Et4F and Et4NHCO3 thus obtained was treated with the acetonitrile solution of imaging agent precursor 1 (dissolved in acetonitrile), then warmed to 90-100oC and maintained 10-20 min (see [0443]).  The product of example 10 or 11 was transferred from purification to the formulation module then filtered through a C18 Sep-Pak cartridge to remove MeCN.  The cartridge was washed with ascorbic acid and the filtrate collected (purification of said 18F-labeled compound by SPE) (see [0450]).  Cesati et al. teach that one or more additives may be incorporated into the reaction mixture of the imaging agent precursor and the fluoride species.  The additive may, in some cases, facilitate reaction between the imaging agent precursor and the fluoride species and/or aid in stabilizing the imaging agent (see [0215]-[0216]).  
	Cesati et al. do not teach a method comprising reacting a precursor compound with 18F-fluoride in the presence of TEMPO to obtain an 18F-labeled compound.
	Engell et al. teach the use of aniline in the radiostabilization of oxime ligation (see title).  Engell et al. teach 18F (see [0011], [0014]).  Engell et al. teach that radiostabilizers that do not require a deprotonation can also be used.  Examples of known radical traps, include but are not limited to TEMPO (see [0023]).  Engell et al. teach starting radioactivities of >150 GBq (see Fig. 2).
	Scott et al. teach studies into radiolytic decomposition of fluorine-18 labeled radiopharmaceuticals for PET (see title).  Scott et al. teach that nitrones are non-toxic radical scavengers that are capable of inhibiting radiolysis (see abstract).  Scott et al. teach that PBN is a nitrone widely used as a means of trapping and detecting free-radicals in both chemistry and 
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Cesati et al. (method of reacting a 18F-flurpiridaz precursor compound with 18F-fluoride to obtain 18F-flurpiridaz) by reacting the precursor compound with 18F-fluoride in the presence of TEMPO as taught by Scott et al. and Engell et al. because it would advantageously aid in the stabilization process of the precursor compound during radiofluorination using a known radiostabilizer that advantageously does not require deprotonation.  The starting radioactivity is a result effective variable that a person of ordinary skill in the art would have been motivated to optimize at the time of invention. See MPEP 2144.05.II.  A person of ordinary skill in the art would have arrived at a starting activity 100 and 750 GBq in order to arrive an optimal yield of 18F-flurpiridaz.

Claims 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cesati et al. (US 2013/0064769 A1; published 14 Mar. 2013; see attached 892), in view of Engell et al. (US 2013/0274436 A1; published 17 Oct. 2013; see attached 892) and Scott et al. (Appl. Rad. Isot.; published 2009; see attached 892), in further view of Wadsworth et al. (WO 2005/061415 A1; published 7 Jul. 2005; see IDS filed on 29 Sep. 2020).

	Cesati et al. teach as discussed above.

	Engell et al. teach as discussed above.
	Scott et al. teach as discussed above.
	Wadsworth et al. radical trap in fluoridation of iodonium salt (see title).  Wadsworth et al. teach that TEMPO is the most preferred radical trap (see pg. 2)  The reaction mixture usually contains at least 1 mol% of the radical scavenger and preferably about 2-500 mol%.  Wadworth et al. teach radiofluorination in the presence of 93 mol% TEMPO (see example 4).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Cesati et al. by further reacting the precursor compound with 18F-fluoride in the presence of TEMPO such that TEMPO is present in the molar ratio to the precursor of between 0.01:1 and 5:1 taught by Engell et al. and Wadsworth et al. because it would advantageously enable radiostabilization using known amounts of TEMPO which can be in the presence of 18F-fluoride.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17, and 42-44 of copending Application No. 17/043,328, in view of Engell et al. (US 2013/0274436 A1; published 17 Oct. 2013; see attached 892) and Wadsworth et al. (WO 2005/061415 A1; published 7 Jul. 2005; see IDS filed on 29 Sep. 2020). 

Claims 1-17, and 42-44 of copending Application No. 17/043,328 claim a method comprising (a) reacting in acetonitrile a precursor compound of formula (I) DTM-LINKER-LG 18F-fluoride to obtain a crude reaction mixture comprising an 18F-labeled compound of formula II BTM-LINKER-18F; (b) diluting the crude reaction mixture in to obtain a diluted crude reaction mixture; and (c) purifying the diluted crude reaction mixture by means of one or more SPE cartridge wherein the compound of formula I is 
    PNG
    media_image2.png
    145
    335
    media_image2.png
    Greyscale
 and the compound of formula II is 
    PNG
    media_image3.png
    160
    353
    media_image3.png
    Greyscale
.
Claims 1-17, and 42-44 of copending Application No. 17/043,328 do not claim a method comprising reacting a precursor compound in the presence of TEMPO to obtain and 18F-labeled compound.  Claims 1-17, and 42-44 of copending Application No. 17/043,328 do not claim a method wherein TEMPO is present in the molar ratio to the precursor of between 0.01:1 and 5:1 wherein the starting radioactivity is between 100-750 GBq.
Engell et al. teach as discussed above.
Wadsworth et al. teach as discussed above.
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify claims 1-17, and 42-44 of copending Application No. 17/043,328 by reacting the precursor compound of formula I with 18F-fluroide in the presence of TEMPO as taught by Engell et al. and Wadsworth et al. because it would have been expected to advantageously aid in the stabilization process of the precursor compound during radiofluorination using a known radiostabilizer that advantageously does not require deprotonation.  The starting radioactivity is a result effective variable that a person of ordinary skill in the art would have been motivated to optimize at the time of invention. See MPEP 2144.05.II.  A person of ordinary skill in the art 18F-flurpiridaz.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify claims 1-17, and 42-44 of copending Application No. 17/043,328 by further reacting the precursor compound with 18F-fluoride in the presence of TEMPO such that TEMPO is present in the molar ratio to the precursor of between 0.01:1 and 5:1 taught by Engell et al. and Wadsworth et al. because it would advantageously enable radiostabilization using known amounts of TEMPO which can be in the presence of 18F-fluoride.
This is a provisional nonstatutory double patenting rejection.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN R DONOHUE whose telephone number is (571)270-7441.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private 

/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618                                                                                                                                                                                                        
/SEAN R. DONOHUE/
Examiner, Art Unit 1618